      Case 2:17-cv-01449-TLN-AC Document 38 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JAMES C. McCURDY,                                 No. 2:17-cv-1449 TLN AC P
12                       Plaintiff,
13           v.                                         FINDINGS AND RECOMMENDATIONS
14    M. RIVERO, et al.,
15                       Defendants.
16

17          This prisoner civil rights action, filed pursuant to 42 U.S.C. § 1983, is referred to the

18   undersigned pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302(c). By order filed April

19   17, 2020, this court screened plaintiff’s First Amended Complaint pursuant to 28 U.S.C. § 1915A

20   and determined that it did not state a cognizable claim. ECF No. 37. This court granted plaintiff

21   leave to file a Second Amended Complaint within thirty days, and informed plaintiff that

22   “[f]ailure to file a Second Amended Complaint in accordance with this order will result in a

23   recommendation for dismissal of this action.” Id. at 7.

24          More than thirty have passed since service of the court’s order. Plaintiff has neither filed

25   a Second Amended Complaint nor otherwise communicated with this court, indicating that he has

26   abandoned this case.

27   ////

28   ////
                                                        1
     Case 2:17-cv-01449-TLN-AC Document 38 Filed 07/23/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without
 2   prejudice for lack of prosecution. See Local Rule 110; Fed. R. Civ. P. 41(b).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)
 5   days after being served with these findings and recommendations, plaintiff may file written
 6   objections with the court. Such document should be captioned “Objections to Magistrate Judge’s
 7   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the
 8   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951
 9   F.2d 1153 (9th Cir. 1991).
10   DATED: July 23, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
